         Case 1:20-cv-11889-MLW Document 59 Filed 02/09/21 Page 1 of 3




                       US DISTRICT COURT FOR MASSACHUSETTS


Dr. SHIVA AYYADURAI, )
                 Petitioner,  )                       Case No. 1:20-CV-12080-MLW
                              )
                 v.           )
                              )
WILLIAM F. GALVIN,            )
in his official capacity as   )
Secretary of State,           )
CHARLES D. BAKER              )
in his official capacity as   )
Governor of Massachusetts, )
                 Respondents. )

                               MOTION FOR JUDICIAL NOTICE

On February 5, 2021, Justice Delconte of the Supreme Court of New York sitting in Oswego

County, issued a final order (Dkt # 230) in a contested election case, Tenney v. Oswego County

Board of Electors et al and Brindisi, EFC-2020-1376. See Exhibit 1. The Tenney court ruled that

per the Federal Contested Elections Act mere certification of the election by the Oswego Board

of Electors did not make the litigation moot. The Tenney court ruled so because a higher court

could indeed order decertification and recertification of the result after a manual hand count of

the paper ballots is completed, as could the House of Representatives itself.

        This supports the argument and facts laid by this Plaintiff before this court and

contradicts the Defendants’ consciously false motion to dismiss on the basis of mootness and

jurisdiction.

        The Tenney court issued this order after considering the motion filed by Brindisi, ably

represented by the prominent law firm Perkins Coie, which brought to the court’s attention

serious concerns with the way electronic vote tabulation resulted in a need for human

adjudication of the scanned ballot images. See Exhibit 2. This Plaintiff presented this court an



                                                 1
         Case 1:20-cv-11889-MLW Document 59 Filed 02/09/21 Page 2 of 3




affidavit and complaint documenting that the use of electronic tabulation machines perforce

creates a set of digital ballot images that must be adjudicated by humans and raised the concern

that, based on Tassinari’s perjurious affidavit, all those ballots set aside by the machines to await

human adjudication were then simply discarded, a serious irregularity that implicates

fundamental constitutional rights and deserves public examination in Federal court.

       In addition, the Tenney court was reliably informed by Perkins Coie of other errors

associated with the electronic tabulation of votes that cast serious doubt upon the integrity of the

election and perforce required a manual hand count of the paper ballots cast. The Tenney court

also was highly critical of the election directors violating numerous laws and rules that pointed to

numerous irregularities. This finding must be contrasted to Tassinari’s affidavit that claimed –

without any documentary support – all was well in the entire state of Massachusetts, nothing to

see here and move along now. It bears repeating that Plaintiff won by 10 points in hand-counted

Franklin County but allegedly lost 60-40 in all areas that used electronic tabulation.

       The Plaintiff, pro se, respectfully submits this Motion, based on his understanding of the

rules of civil procedure, so that this court may take judicial notice of the attached order and

motion, pursuant to F.R.Evid. 201(b)(2), (The court may judicially notice a fact that is not

subject to reasonable dispute because it: can be accurately and readily determined from sources

whose accuracy cannot reasonably be questioned.) and 201(c)(2), (The Court [...] must take

judicial notice if a party requests it and the court is supplied with the necessary information.), as

well as F.R.Evid. 201(d), (The Court may take judicial notice at any stage of the proceeding.)

       Respectfully submitted under the pains and penalties of perjury,
                                                       /s/ Dr. Shiva Ayyadurai
                                                       _____________________
                                                       Dr. Shiva Ayyadurai
               February 9, 2021                        Plaintiff, pro se
                                                       701 Concord Ave,

                                                  2
         Case 1:20-cv-11889-MLW Document 59 Filed 02/09/21 Page 3 of 3




                                                    Cambridge, MA 02138
                                                    Phone: 617-631-6874
                                                    Email: vashiva@vashiva.com

                                 CERTIFICATE OF SERVICE

       Plaintiff certifies that he served this motion upon Defendants via counsel via ECF.

       Respectfully submitted under the pains and penalties of perjury,
                                                    /s/ Dr. Shiva Ayyadurai
                                                    _____________________
               Date: February 9, 2021               Dr. Shiva Ayyadurai
                                                    Plaintiff, pro se
                                                    701 Concord Ave,
                                                    Cambridge, MA 02138
                                                    Phone: 617-631-6874
                                                    Email: vashiva@vashiva.com



                        CERTIFICATE OF CONFERRAL PER L.R. 7.1

        Plaintiff certifies that he conferred with counsel Adam Hornstine regarding this motion
for judicial notice and was informed that Defendants had no objection.

       Respectfully submitted under the pains and penalties of perjury,
                                                    /s/ Dr. Shiva Ayyadurai
                                                    _____________________
               Date: February 9, 2021               Dr. Shiva Ayyadurai
                                                    Plaintiff, pro se
                                                    701 Concord Ave,
                                                    Cambridge, MA 02138
                                                    Phone: 617-631-6874
                                                    Email: vashiva@vashiva.com




                                                3
